      Case 1:19-cv-00694-JGK Document 67 Filed 03/13/20 Page 1 of 19



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
EDWIN ROMERO, ET AL.,

                      Plaintiffs,                19-cv-0694 (JGK)

           - against -                           OPINION AND ORDER

METROPOLITAN TRANSPORTATION
AUTHORITY, ET AL.,

                     Defendants.
 ────────────────────────────────────
JOHN G. KOELTL, District Judge:

       The plaintiffs are current employees of subsidiaries or

affiliated entities of the Metropolitan Transportation Authority

(“MTA”): the MTA Headquarters (“MTAHQ”) and the Manhattan and

Bronx Surface Transit Operating Authority (“MABSTOA”). The

plaintiffs bring this action against the defendants, the MTA,

MTAHQ, and MABSTOA, alleging claims for nonpayment of overtime

wages under (1) the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

§ 201 et seq., (2) the New York State Civil Service Law

(“NYCSL”) Section 134, and (3) Title 9, Section 135 of the New

York Codes, Rules and Regulations (“NYCRR”). They also allege

violations of the Equal Protection Clauses of the Fourteenth

Amendment of the United States Constitution and the New York

State Constitution.
      Case 1:19-cv-00694-JGK Document 67 Filed 03/13/20 Page 2 of 19



                                   I.

     In deciding a motion to dismiss pursuant to Rule 12(b)(6),

the allegations in the complaint are accepted as true, and all

reasonable inferences must be drawn in the plaintiff’s favor.

McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir.

2007). The Court’s function on a motion to dismiss is “not to

weigh the evidence that might be presented at a trial but merely

to determine whether the complaint itself is legally

sufficient.” Goldman v. Belden, 754 F.2d 1059, 1067 (2d Cir.

1985). The Court should not dismiss the complaint if the

plaintiff has stated “enough facts to state a claim to relief

that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).

     While the Court should construe the factual allegations in

the light most favorable to the plaintiff, “the tenet that a

court must accept as true all of the allegations contained in

the complaint is inapplicable to legal conclusions.” Id. When

presented with a motion to dismiss pursuant to Rule 12(b)(6),

the Court may consider documents that are referenced in the

complaint, documents that the plaintiff relied on in bringing


                                    2
       Case 1:19-cv-00694-JGK Document 67 Filed 03/13/20 Page 3 of 19



suit and that are either in the plaintiff’s possession or that

the plaintiff knew of when bringing suit, or matters of which

judicial notice may be taken. See Chambers v. Time Warner, Inc.,

282 F.3d 147, 153 (2d Cir. 2002).

                                     II.

      The Court accepts the following factual allegations for the

purposes of this motion.

      The plaintiffs are current employees of two entities

related to the MTA: MABSTOA and MTAHQ. Second Amended Complaint

(“SAC”) ¶ 1. They work in various positions, including Computer

Aide, Computer Associate, Computer Specialist, Telecom

Associate, Staff Analyst, Staff Analyst Trainee, Associate Staff

Analyst, and Assistant Transit Management Analyst. Id. at ¶ 213.

MABSTOA is a New York State public authority created in 1962 to

take over the bus services of two bankrupt private companies in

the Bronx and Manhattan and to employ bus operators and

mechanics. 1 Id. at ¶ 200. In the last two decades, MABSTOA has

also hired employees in computer-related and analyst positions.

Id. MTAHQ is a public benefit corporation created to handle

various administrative functions of the MTA. Id. at ¶ 201. MTAHQ

is either a wholly owned subsidiary of the MTA, or is a name by

which the MTA does business created to handle various



1 MABSTOA is a subsidiary corporation of the New York City Transit Authority.
See N.Y. Pub. Auth. Law § 1203-a.


                                      3
       Case 1:19-cv-00694-JGK Document 67 Filed 03/13/20 Page 4 of 19



administrative functions of the MTA. Id. 2 The MTA is a New York

State Authority created to coordinate transportation needs

throughout New York State. Id. at ¶ 202.

      Over the last six years, the plaintiffs have been required

to work, during various weeks, in excess of 40 hours per week,

either by working more than eight hours a day during a five-day

week, during a weekend, or on a day scheduled as an off day. Id.

at ¶ 208. When the plaintiffs have been scheduled to work more

than 40 hours, they have been paid straight time, instead of at

a rate of 1.5 times their regular pay. Id. at ¶ 209. The

plaintiffs allege that they cannot, without access to the

defendants’ time records, determine which precise weeks they

worked overtime without overtime pay and request leave of the

Court to amend the SAC to provide specifics once such records

become available. Id. at ¶ 210. The plaintiffs also admit that

some plaintiffs began to receive overtime pay in 2017 or 2018 as

a result of collective bargaining carried out by their union.

Id. at ¶ 216.

      The plaintiffs allege that the New York City Transit

Authority (“NYCTA”) is another subsidiary agency of the MTA. Id.

at ¶ 211. 3 NYCTA employees have similar job titles and do


2 At oral argument, the parties agreed that for the purposes of this motion,

the MTA and MTAHQ were the same entity.
3 The NYCTA is an affiliate, not a subsidiary of the MTA. It is a “legally

separate public benefit corporation affiliated with the MTA.” New York Urban
League, Inc. v. State of N.Y., 71 F.3d 1031, 1033 (2d Cir. 1995) (per


                                      4
       Case 1:19-cv-00694-JGK Document 67 Filed 03/13/20 Page 5 of 19



substantially the same work as MABSTOA employees, but have

different minimum and maximum pay rates for the jobs. Id. at

¶ 212. NYCTA positions have salary ranges that are approximately

5% higher than similar MABSTOA positions. Id. at ¶ 213. In the

last 24 months, new employees have been hired as MTAHQ

employees, given the responsibilities of NYCTA and MABSTOA

employees, paid at the MABSTOA rate, and denied the right to

participate in any pension plan. Id. at ¶ 212.

      The plaintiffs allege that over the last six years, the

defendants failed to pay overtime pay for work in excess of 40

hours per week, as required by the FLSA, 29 U.S.C. § 216(b),

NYCSL Section 134, and 9 NYCRR Section 135.1. 4 They also allege

that over the last six years, the defendants created an unequal

compensation scheme in which the plaintiffs, who worked for

MABSTOA or MTAHQ, received a lesser rate of pay than NYCTA

employees, even though employees in the three agencies perform

substantially the same work. They claim that the unequal

compensation scheme serves no legitimate governmental purpose

and violates the Equal Protection Clauses of the Fourteenth




curiam); see also Hargett v. Metro. Transit Auth., 552 F. Supp. 2d 393, 406
(S.D.N.Y. 2008).
4 Some plaintiffs join this action only for equal protection claims. These

plaintiffs do not seek compensation for unpaid overtime because they joined a
separate action for overtime compensation, Frederick Brack, et al. v. MTA New
York City Transit, No. 18-CV-846 (E.D.N.Y.). SAC at ¶¶ 7, 14, 16, 17, 26, 31,
33, 34, 42, 44, 54, 63, 101, 117, 122, 130, 181, 203.


                                      5
      Case 1:19-cv-00694-JGK Document 67 Filed 03/13/20 Page 6 of 19



Amendment of the United States Constitution and the New York

State Constitution.

     The defendants have moved to dismiss the plaintiffs’ claims

under Federal Rule of Civil Procedure 12(b)(6) for failure to

state a claim upon which relief can be granted.

                                  III.

     The first count of the SAC alleges violations of the

plaintiffs’ overtime rights under the FLSA. The FLSA generally

requires an employer to pay an employee “at a rate not less than

one and one-half times the regular rate at which he is employed”

for hours worked in excess of 40 per week. 29 U.S.C. §

207(a)(1). “[T]o state a plausible FLSA overtime claim, a

plaintiff must sufficiently allege 40 hours of work in a given

workweek as well as some uncompensated time in excess of the 40

hours.” Lundy v. Catholic Health Sys. of Long Island Inc., 711

F.3d 106, 114 (2d Cir. 2013). “Plaintiffs must provide

sufficient detail about the length and frequency of their unpaid

work to support a reasonable inference that they worked more

than forty hours in a given week.” Nakahata v. N.Y. Presbyterian

Healthcare Sys., Inc., 723 F.3d 192, 201 (2d Cir. 2013). The

Court of Appeals for the Second Circuit has held that plaintiffs

are not required to “plead their hours with mathematical

precision,” but are required to draw on their memory and

experience to provide complaints with sufficiently developed


                                    6
      Case 1:19-cv-00694-JGK Document 67 Filed 03/13/20 Page 7 of 19



factual allegations. See Dejesus v. HF Mgmt. Servs., LLC, 726

F.3d 85, 90 (2d Cir. 2013). The Court of Appeals found that the

allegations in Dejesus, that for “some or all weeks” the

plaintiff worked more than “forty hours” a week without being

paid “1.5” times her rate of compensation, were “devoid of any

numbers to consider beyond those plucked from the statute” and

were insufficient to state a claim. Id. at 89-90.

     In this case, the plaintiffs’ allegations fall short of

stating a claim for FLSA overtime violations. The SAC does not

show that any plaintiff was required to work 40 hours per week

as well as uncompensated time in excess of 40 hours. The

plaintiffs have not provided information about work schedules of

or actual hours worked by any employee, which might have allowed

the Court to conclude that a plaintiff was eligible to receive

overtime pay. See Almanzar v. C & I Assocs., Inc., 175 F. Supp.

3d 270, 274 (S.D.N.Y. 2016) (finding that allegations of a work

schedule beginning at 7:30 a.m. or 8:00 a.m. and ending by 5:00

p.m., six days a week were sufficient to satisfy the Lundy

standard); Djurdjevich v. Flat Rate Movers, Ltd., No. 17-CV-261,

2018 WL 1478132, at *5 (S.D.N.Y. Mar. 23, 2018) (finding the

plaintiff’s allegations that he worked from 6:30 a.m. to 11:30

p.m., six days a week were sufficient to plead an FLSA overtime

claim). Contrary to the plaintiffs’ assertion in their

opposition, paragraph 208 of the SAC does not establish that the


                                    7
       Case 1:19-cv-00694-JGK Document 67 Filed 03/13/20 Page 8 of 19



plaintiffs were required to work at least 40 hours per week. 5 The

complaint’s general allegations that the plaintiffs worked more

than eight hours a day in a five-day week or worked during a

weekend or on a scheduled off day neither explain the number of

weeks that overtime pay was miscalculated nor specify any week

in which overtime pay was unpaid. The allegations are

insufficient because they simply repeat the language of the

statute and are too general to put the defendants on notice of

the alleged violations. See Dejesus, 726 F.3d at 89. Therefore,

the plaintiffs’ FLSA claims are dismissed without prejudice.

                                     IV.

      The second count of the SAC alleges that the defendants

violated NYCSL Section 134 and 9 NYCRR Section 135.1, by failing

to pay overtime at a rate of one and one-half times the hourly

rate of an employee’s regular rate of pay.

      NYCSL Section 134 applies to “all state officers and

employees,” with other exclusions not relevant to this case.



5 The plaintiffs attached two paystubs of one of the plaintiffs, Denise
Wellington, to their opposition, to show that at least one plaintiff worked
over 40 hours a week and was not properly compensated. However, “[c]ourts in
this Circuit have made clear that a plaintiff may not shore up a deficient
complaint through extrinsic documents submitted in opposition to a
defendant’s motion to dismiss.” Madu, Edozie & Madu, P.C. v. SocketWorks Ltd.
Nigeria, 265 F.R.D. 106, 122–23 (S.D.N.Y. 2010) (collecting cases). The Court
will thus not consider the two paystubs in reaching its decision. In any
event, the paystubs that the plaintiffs submitted in support of overtime work
actually reflect that the plaintiffs had a regular workweek of 35 hours.
Furthermore, the fact that at least one plaintiff has paystubs in her
possession defeats the plaintiffs’ assertion that discovery is necessary for
the plaintiffs to determine which weeks they worked overtime without overtime
pay.


                                      8
       Case 1:19-cv-00694-JGK Document 67 Filed 03/13/20 Page 9 of 19



N.Y. Civ. Serv. Law § 134(1). The New York Court of Appeals has

“consistently recognized public authorities as legal entities

separate from the State, enjoying an existence separate and

apart from the State, its agencies and political subdivisions.”

Schulz v. State, 639 N.E.2d 1140, 1147 n.4 (N.Y. 1994). The fact

that a public benefit corporation was created by the State and

“engages in operations which are fundamentally governmental in

nature does not inflexibly mandate a conclusion that it is the

State or one of its agencies.” John Grace & Co., Inc. v. State

Univ. Constr. Fund, 375 N.E.2d 377, 378 (N.Y. 1978). There is no

controlling New York State judicial decision on whether the

employees of the MTA and MABSTOA are considered to be employees

of the State for purposes of Section 134 of the NYCSL. The New

York Court of Appeals has held that a “particularized inquiry is

necessary to determine whether—for the specific purpose at

issue—the public benefit corporation should be treated like the

State.” Clark-Fitzpatrick, Inc. v. Long Island R. Co., 516

N.E.2d 190, 192 (N.Y. 1987); see Grace & Co., 375 N.E.2d at 379

(requiring particularized inquiry into the nature of the

instrumentality and the statute claimed to be applicable). 6


6 The New York Court of Appeals has held that a public benefit corporation is
treated like the State for purposes of immunity from punitive damages, but
not for purposes of contract bidding requirements under the State Finance
Law, sovereign immunity, statutes providing for equitable relief to certain
public contractors, or a provision of the Penal Law punishing the submission
of false instruments to the State. See In re World Trade Ctr. Lower Manhattan
Disaster Site Litig., 89 N.E.3d 1227, 1235 (N.Y. 2017) (citations omitted).


                                      9
     Case 1:19-cv-00694-JGK Document 67 Filed 03/13/20 Page 10 of 19



     For the purposes of a different civil service statute,

NYCSL Section 115, courts have found that the MTA should not be

treated like the State. NYCSL Section 115 expresses a policy of

the State to provide equal pay for equal work and applies to

those in “service of the state of New York and all its political

subdivisions.” N.Y. Civ. Serv. Law § 115 (emphasis added). A New

York State Supreme Court rejected the proposition that the MTA

was bound by Section 115, noting that “[b]ecause MTA and its

subsidiaries are a public authority and not a state agency, MTA

[subsidiary] employees are not civil service employees, who

comprise only state employees.” Clark v. Metro. Transp. Auth.,

999 N.Y.S.2d 309, 317 (Sup. Ct. 2013) (citations omitted); see

also MTA Bus Non-Union Employees Rank & File Comm. ex rel.

Simone v. Metro. Transp. Auth., 899 F. Supp. 2d 256, 267

(S.D.N.Y. 2012) (finding that MTA subsidiary’s employees were

not part of the civil service of the State of New York and thus,

Section 115 did not apply to them); Rozenfeld v. MTA Bus Co., No.

13-CV-4847, 2015 WL 1174768, at *5 (S.D.N.Y. Mar. 16, 2015).

     In determining whether MABSTOA falls under the scope of

Section 6 of Article V of the New York State Constitution, the

New York Court of Appeals stated that because MABSTOA operates

bus lines formerly owned by two private companies, “[t]he work

performed by [MABSTOA] is, thus, more within the conventional

duties of employees of private companies than it is of employees


                                   10
     Case 1:19-cv-00694-JGK Document 67 Filed 03/13/20 Page 11 of 19



of the State or one of its civil divisions.” Collins v.

Manhattan & Bronx Surface Transit Operating Auth. (MABSTOA), 62

N.Y.2d 361, 372 (N.Y. 1984).

     The employees of MABSTOA and MTAHQ are also not governed by

the Civil Service Law. While Section 1210(2) of the Public

Authorities Law specifically provides that the New York State

Civil Service Law will govern NYCTA employees, the Public

Authorities Law “does not include a comparable provision for MTA

employees. Instead, Public Authorities Law § 1265(8)

specifically empowers MTA to ‘appoint such officers and

employees as it may require for the performance of its duties,

and to fix and determine their qualifications, duties, and

compensation.’” Clark, 999 N.Y.S.2d at 317 (citations omitted).

In addition, while MABSTOA is a subsidiary corporation of the

NYCTA, see N.Y. Pub. Auth. Law § 1203-a(2), and the NYCTA is

subject to the Civil Service Law, the status of MABSTOA’s

employees is governed exclusively by New York Public Authorities

Law Section 1203–a. See N.Y. Pub. Auth. Law § 1203-a(1). Section

1203-a(3)(b) specifically provides that officers and employees

of MABSTOA “shall not become, for any purpose, employees of the

city or of the transit authority and shall not acquire civil

service status or become members of the New York city employees’

retirement system.” Id. (emphasis added). Furthermore, courts

have held that MABSTOA is “clearly independent of the State and


                                   11
     Case 1:19-cv-00694-JGK Document 67 Filed 03/13/20 Page 12 of 19



of New York City, for it appoints its own officers and

employees, who are neither employees of the city nor members of

the city employees’ retirement system, and whose work is in no

way controlled by the city.” Collins, 62 N.Y.2d at 372 (citation

omitted). Thus, in related contexts, courts have drawn

distinctions between the MTA and MABSTOA on the one hand and the

State on the other hand.

     Regarding the nature of the statute, NYCSL Section 134

specifically states that it applies to “all state officers and

employees,” with other exclusions not relevant to this case.

N.Y. Civ. Serv. Law § 134. NYCSL Section 115 similarly refers

only to those in the service of “the state of New York and all

its political subdivisions.” N.Y. Civ. Serv. Law § 115. Further,

a district court in this Circuit has found that Section 134 was

not even applicable to county or municipal employees. See

Lukaszewski v. Cty. of Ulster, No. 08-CV-483, 2009 WL 1794766 at

n. 6 (N.D.N.Y. June 23, 2009).

     The plaintiffs do not dispute the defendants’ analysis

regarding the nature of the MTA and MABSTOA or the nature of the

statute. Instead, they argue that the conclusions courts have

reached in analyzing NYCSL Section 115 are factually inapposite.

They contend that Section 134 should be applicable to MTA and

MABSTOA employees because other provisions of the Civil Service

Law, such as Section 210 (the “Taylor Law”), which prohibits


                                   12
     Case 1:19-cv-00694-JGK Document 67 Filed 03/13/20 Page 13 of 19



strikes by “public employees,” are applicable to MTA and MABSTOA

employees. N.Y. Civ. Serv. Law § 210. However, New York Civil

Service Law Section 201(7)(a) defines “public employee” to

include any person in the service of a “public employer” with

various exceptions and Section 201(6)(a)(v) defines “public

employer” to include a public authority and public benefit

corporation. Thus, unlike Section 134’s use of the term “state

officers and employees,” the Taylor Law’s application to “public

employees” is broader and includes the MTA and MABSTOA.

     Because the nature of the MTA and MABSTOA is distinct from

the State and there is no evidence that Section 134 was enacted

with the purpose of regulating compensation for employees of

public benefit corporations, Section 134 of the NYCSL does not

apply to the MTA and MABSTOA. Accordingly, the plaintiffs’

claims under the NY Civil Service Law are dismissed with

prejudice.

     The defendants also seek to dismiss the plaintiffs’ claims

under the NYCRR. Under NYCSL Section 134(4), the Director of the

Budget is authorized to promulgate rules and regulations to

carry into effect the provisions of NYCSL Section 134; 9 NYCRR

135 is an example of such a regulation. However, because a

regulation can have no greater reach than the statute that it

seeks to implement, and because the statute does not apply to




                                   13
      Case 1:19-cv-00694-JGK Document 67 Filed 03/13/20 Page 14 of 19



the defendants, the plaintiffs’ NYCRR claims are also dismissed

with prejudice. 7

                                     V.

      The defendants argue that counts three and four of the SAC,

which allege violations of the Equal Protection Clauses of the

Fourteenth Amendment of the United States Constitution and the

New York State Constitution, are barred by the Supreme Court’s

decision in Engquist v. Oregon Dep't of Agr., 553 U.S. 591

(2008). 8 Engquist held that the “class-of-one” theory of equal

protection, which “presupposes that like individuals should be

treated alike, and that to treat them differently is to classify

them in a way that must survive at least rationality review,”

does not apply in the public employment context. 553 U.S. at

605-07; see also Conyers v. Rossides, 558 F.3d 137, 151–52 (2d

Cir. 2009). However, Engquist made clear that the Equal

Protection Clause continues to apply to public employers who

treat classes of employees irrationally. “[T]he Equal Protection

Clause is implicated when the government makes class-based

decisions in the employment context, treating distinct groups of



7 Because the plaintiffs have failed to state claims for a violation of NYCSL
Section 134 and 9 NYCRR Section 135.1, it is unnecessary to reach the
defendants’ argument that the claim is barred by the statute of limitations.
8 Because the Equal Protection Clauses of the Federal and New York State

Constitutions are coextensive, the Second Circuit Court of Appeals has
analyzed claims of equal protection clause violations under federal and state
law under the federal standard. See Town of Southold v. Town of E. Hampton,
477 F.3d 38, 53 n.3 (2d Cir. 2007); Pinnacle Nursing Home v. Axelrod, 928
F.2d 1306, 1317 (2d Cir. 1991).


                                     14
      Case 1:19-cv-00694-JGK Document 67 Filed 03/13/20 Page 15 of 19



individuals categorically differently.” Engquist, 553 U.S. at

605 (citing Equal Protection cases brought by groups such as

methadone users, teachers who complied with continuing-education

requirement and those who had not, and groups differentiated by

age in the public employment context). Because the plaintiffs’

claims are made on behalf of a group of individuals, namely,

employees of MTAHQ and MABSTOA, their claims are not barred by

Engquist.

      To state an equal protection claim, the plaintiffs must

“plausibly allege that [they have] been intentionally treated

differently from others similarly situated and no rational basis

exists for that different treatment.” Progressive Credit Union

v. City of New York, 889 F.3d 40, 49 (2d Cir. 2018) (citing

Village of Willowbrook v. Olech, 528 U.S. 562, 564 (2000)). 9 The

plaintiffs must show an extremely high degree of similarity

between themselves and the persons to whom they compare

themselves, such that they are prima facie identical. Id.



9 The plaintiffs in Progressive were a group of owners of taxicab medallion
licenses who alleged that the City of New York imposed regulations that
treated taxicabs differently from for-hire vehicles without a rational basis.
See 889 F.3d at 48. The Court of Appeals held the plaintiffs’ claims, which
alleged equal protection violations without also alleging discrimination
based upon membership in a protected class, were commonly referred to as
“class of one” equal protection claims. Id. at 49-50. Engquist bars class of
one equal protection claims against public employers that are brought by
individuals and allows such claims that are brought by groups. See 553 U.S.
at 605. Progressive establishes that the standard that must be met to bring
equal protection claims against defendants under a rational basis theory is
the same for both a single plaintiff and a group of plaintiffs. See 889 F.3d
at 49. Accordingly, the Court applies Progressive’s standard to equal
protection claims brought by groups of individuals against public employers.


                                     15
     Case 1:19-cv-00694-JGK Document 67 Filed 03/13/20 Page 16 of 19



          The existence of highly similar circumstances
          can then provide an inference that the
          difference in treatment lack[s] any reasonable
          nexus with a legitimate governmental policy.
          . . . Overall, to succeed on a class-of-one
          claim, a plaintiff must establish that (i) no
          rational person could regard the circumstances
          of the plaintiff to differ from those of a
          comparator to a degree that would justify the
          differential treatment on the basis of a
          legitimate government policy; and (ii) the
          similarity in circumstances and difference in
          treatment are sufficient to exclude the
          possibility that the defendants acted on the
          basis of a mistake.

Id. (internal quotation marks and citations omitted).

     The plaintiffs fail to meet the exacting standards required

to show that they are similarly situated to employees of NYCTA.

In paragraph 216 of the complaint, the plaintiffs admit that

some plaintiffs received overtime pay in 2017 or 2018 as a

result of collective bargaining carried out by their unions. The

Court may take collective bargaining agreements into

consideration in deciding this motion to dismiss, because the

plaintiffs relied on the results of union negotiations and were

aware of their own history of union representation when they

filed their complaint. In addition, the Court may take judicial

notice of collective bargaining agreements, which are public

documents, promulgated by or binding on a government agency, and

not subject to reasonable dispute. See Richardson v. New York

City Bd. of Educ., 711 F. App'x 11, 13-14 (2d Cir. 2017) (taking




                                   16
     Case 1:19-cv-00694-JGK Document 67 Filed 03/13/20 Page 17 of 19



judicial notice of collective bargaining agreements between the

New York City Board of Education and the teachers’ union).

     MABSTOA entered into two relevant collective bargaining

agreements: the first with a union for employees who held

positions including Computer Aide, Computer Associate, Computer

Specialist, and Telecommunications Associate, Hurd Decl. Ex. 1,

and the second with a union for employees who held positions

including Staff Analyst Trainee, Staff Analyst, Associate Staff

Analyst, and Assistant Transit Management Analyst, Hurd Decl.

Ex. 3. These positions are the same as the positions that the

plaintiffs state they currently hold with MABSTOA. The first

agreement negotiated wage increases in 2016 and 2017. Hurd Decl.

Ex. 1 at 10, Ex. 2 at 1. The second agreement negotiated wage

increases in 2018. Hurd Decl. Ex. 3 at 10. Separate collective

bargaining agreements that apply to employees with similar

positions at the NYCTA existed from at least 1999, Hurd Decl.

Ex. 6A, and 2005, Hurd Decl. Ex. 5. A rational person could

believe that the salary ranges of MABSTOA employees and NYCTA

employees differ because the employees of MABSTOA and of NYCTA

were subject to two separate collective bargaining agreements.

See Danese v. Knox, 827 F. Supp. 185, 196 (S.D.N.Y. 1993)

(granting motion to dismiss equal protection claim in part

because proposed plaintiffs were subject to contract that

comparators were not); cf. Barr v. City of White Plains, 779 F.


                                   17
     Case 1:19-cv-00694-JGK Document 67 Filed 03/13/20 Page 18 of 19



App'x 765, 768 (2d Cir. 2019) (affirming district court judgment

that retired employees were not similarly situated to active

employees who were subject to collective bargaining agreement).

     The plaintiffs also cannot show that no rational basis

exists for the differences in salary ranges. NYCTA employees

unionized earlier than MABSTOA employees and therefore have a

longer history of negotiations. The fact that separate

collective bargaining agreements exist and that there is a

difference in the history of union negotiations provides a

rational basis for why the defendants paid employees at MABSTOA

and NYCTA differently. Moreover, disagreements regarding the

wages that plaintiffs in MABSTOA and MTAHQ receive, compared to

the wages that employees of NYCTA receive, are matters better

resolved between the plaintiffs’ unions and the defendants in

the collective bargaining process, rather than in the federal

courts. See Short v. Mary, 617 Fed. App’x 410, 414 (6th Cir.

2015). Accordingly, the plaintiffs’ equal protection claims are

dismissed.

                              CONCLUSION

     The Court has considered all of the arguments raised by the

parties. To the extent not specifically addressed, the arguments

are either moot or without merit. The defendants’ motion to

dismiss the plaintiffs’ claims of overtime violations under the

FLSA, NYCSL, and NYCRR is granted; the FLSA claims are dismissed


                                   18
     Case 1:19-cv-00694-JGK Document 67 Filed 03/13/20 Page 19 of 19



without prejudice and the NYCSL and NYCRR claims are dismissed

with prejudice. The defendants’ motion to dismiss the

plaintiffs’ claims under the Equal Protection Clauses of the

Fourteenth Amendment of the United States Constitution and New

York State Constitution is granted and those claims are

dismissed without prejudice.

     The Clerk is directed to close all pending motions and to

close the case. If the plaintiffs seek to file an amended

complaint, they should bring an appropriate motion that includes

a copy of the proposed amended complaint.



SO ORDERED.

Dated:    New York, New York
          March 12, 2020
                                        ____/s/ John G. Koeltl ________
                                               John G. Koeltl
                                        United States District Judge




                                   19
